               Case 4:19-cv-04073-JST Document 76 Filed 09/10/19 Page 1 of 5



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
                                                  )
14    East Bay Sanctuary Covenant, et al.,        )
                                                  )
15                  Plaintiffs,                   )   EMERGENCY MOTION TO STAY
16                                                )   PRELIMINARY-INJUNCTION ORDER
                                                  )   PENDING APPEAL
17                                                )
      v.                                          )   Civil Action No. 4:19-cv-04073-JST
18
      William Barr, et al.,                       )
19                                                )
                    Defendants.                   )
20                                                )
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Barr,
     Case No. 4:19-cv-04073-JST
               Case 4:19-cv-04073-JST Document 76 Filed 09/10/19 Page 2 of 5




 1                                           INTRODUCTION
 2          Defendants hereby move the Court to stay the nationwide preliminary injunction that it
 3   restored on September 9, 2019, pending a decision from the Ninth Circuit on Defendants’ pending
 4   appeal. The injunction that this Court re-instituted bars enforcement of the Department of Justice’s
 5   and Department of Homeland Security’s rule, Asylum Eligibility and Procedural Modifications,
 6   84 Fed. Reg. 33,829 (July 16, 2019) (“Rule”), anywhere in the United States. Defendants are
 7   simultaneously seeking identical relief from the Ninth Circuit and the Supreme Court, and
 8   accordingly ask that this Court rule on this motion as soon as possible. Defendants further ask that
 9   the Court enter an order staying its preliminary injunction during the interim period while the Court
10   considers this motion. Defendants have notified Plaintiffs, who oppose the relief requested in this
11   motion.
12                                                  ARGUMENT
13          As explained below and in Defendants’ previously-submitted motion to stay, see Dkt. 47,
14   the balance of harms weighs strongly in favor of a stay and, respectfully, Defendants are likely to
15   prevail on the merits in their appeal that a nationwide injunction is unwarranted. First, the balance
16   of harms firmly favors a stay, as the nationwide injunction undermines the Executive Branch’s
17   constitutional and statutory authority to prioritize those seeking asylum and address the crisis at
18   the southern border. See Dkt. 47 at 2-4.
19          Next, the government is likely to succeed on the merits of its appeal that a nationwide
20   injunction was inappropriate in this case. As an initial matter, this Court lacked jurisdiction to
21   restore the nationwide injunction while the initial injunction this Court imposed is being appealed
22   to the Ninth Circuit. See Dkt. 65 at 5-10. Though this Court relied on a single sentence from the
23   Ninth Circuit’s stay opinion stating that “the district court retains jurisdiction to further develop
24   the record in support of a preliminary injunction extending beyond the Ninth Circuit,” Stay Op.
25   11, Dkt. 73 at 4, no part of that limited grant of authority extended to allowing this Court to impose
26   a new injunction upon the conclusion of any record development. And although this Court stated
27   that it was merely preserving the “status quo ... at the time the appeal was filed,” Dkt. 73 at 5, the
28   proper construction of the term “status quo” as it pertains to Federal Rule of Civil Procedure 62(d)


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      1
     Case No. 4:19-cv-04073-JST
               Case 4:19-cv-04073-JST Document 76 Filed 09/10/19 Page 3 of 5




 1   is that, at most, this Court can take actions to preserve the status quo in the present, i.e., the
 2   injunction as modified by the Ninth Circuit to only have effect within the Ninth Circuit. Because
 3   this Court exceeded that authority, it lacked jurisdiction to restore the nationwide injunction.
 4          Moreover, a nationwide injunction is not warranted in this case, and would create the very
 5   deleterious consequences that the Ninth Circuit emphasized in granting the Government’s motion
 6   to stay this Court’s injunction outside the Ninth Circuit. See Stay Op. 8 (“The Supreme Court has
 7   repeatedly emphasized that nationwide injunctions have detrimental consequences to the
 8   development of law and deprive appellate courts of a wider range of perspectives.”). “[O]ther
 9   litigants wishing to challenge the Rule” “already have” commenced litigation in other forums, and
10   the nationwide injunction imposed by this Court prevents such challenges from being
11   meaningfully considered elsewhere, which undermines the development of legal viewpoints that
12   can ultimately aid the Supreme Court, should it decide to “address the Rule.” Stay Op. 10.
13          In granting Plaintiffs’ motion to restore the nationwide injunction, this Court placed
14   substantial emphasis on the fact that the Plaintiff organizations will not “know with certainty ex
15   ante where a given asylum seeker ... will ultimately enter the United States, or where they will end
16   up once they are in the United States.” Dkt. 73 at 11. As the government has repeatedly explained,
17   however, these concerns are eliminated by the government’s implementation of the injunction,
18   which treats individuals initially apprehended within the jurisdiction of the Ninth Circuit,
19   individuals detained at the time of adjudication of their asylum application within the Ninth
20   Circuit, and individuals initially located outside the Ninth Circuit but whose asylum application is
21   subsequently adjudicated within the Ninth Circuit as all being subject to the Circuit-wide scope of
22   the injunction. Dkt. 65 at 2. That implementation mitigates the “major administrability issues”
23   that this Court alluded to in restoring the nationwide scope of the injunction. Dkt. 73 at 14.
24          In addition, because none of the Plaintiff organizations have identified a single, bona fide
25   client that is subject to the Rule, despite their clear ability to do so, it is impossible to conclude
26   that any of the Plaintiff organizations’ operations outside the Ninth Circuit will be meaningfully
27   affected by the Rule so as to warrant a nationwide injunction. The burden is on Plaintiffs to
28   substantiate the “harm to the Organizations,” Dkt. 73 at 12, and they have failed to offer sufficient


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      2
     Case No. 4:19-cv-04073-JST
               Case 4:19-cv-04073-JST Document 76 Filed 09/10/19 Page 4 of 5




 1   concrete evidence that this case presents an exceptional circumstance where a nationwide
 2   injunction is necessary to remedy Plaintiffs’ alleged harms.
 3          Finally, this Court relied on the need for “uniform immigration policy” and the “text of the
 4   Administrative Procedure Act” to support its decision. Dkt. 73 at 13. As to the former, the Ninth
 5   Circuit found this justification insufficient in this case, see Stay Op. 8, and as to the latter, the
 6   Ninth Circuit has found that even in Administrative Procedure Act cases, nationwide injunctive
 7   relief is not automatic. See Dkt. 65 at 19-20.
 8                                            CONCLUSION
 9          For the reasons stated above and in Defendants’ previously submitted motion to stay, see
10   Dkt. 47, the Court should grant a stay pending appeal.
11
                                                      Respectfully submitted,
12
13                                                    JOSEPH H. HUNT
                                                      Assistant Attorney General
14
                                                      SCOTT G. STEWART
15
                                                      Deputy Assistant Attorney General
16
                                                      WILLIAM C. PEACHEY
17                                                    Director
18
                                               By: /s/ Draft
19                                                EREZ REUVENI
                                                  Assistant Director
20                                                Office of Immigration Litigation
21                                                U.S. Department of Justice, Civil Division
                                                  P.O. Box 868, Ben Franklin Station
22                                                Washington, DC 20044
                                                  Tel: (202) 307-4293
23                                                Email: Erez.R.Reuveni@usdoj.gov
24
                                                      PATRICK GLEN
25                                                    Senior Litigation Counsel
26   Dated: September 10, 2019                        Attorneys for Defendants
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                        3
     Case No. 4:19-cv-04073-JST
               Case 4:19-cv-04073-JST Document 76 Filed 09/10/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on September 10, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                      By: /s/ Erez Reuveni
 7
                                          EREZ REUVENI
 8                                        Assistant Director
                                          United States Department of Justice
 9                                        Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                    4
     Case No. 4:19-cv-04073-JST
